COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of S.V.H., a child v. Department of Family and
                            Protective Services

Appellate case number:      01-19-01003-CV

Trial court case number:    2018-05569J

Trial court:                314th District Court of Harris County

        Appellant, A.W.U. aka A.W.H., has filed an unopposed motion to extend time to
file her brief in this priority appeal. Appellant’s motion complies with the rules. See TEX.
R. APP. P. 10.1(a), 10.5(b); see also TEX. R. APP. P. 10.3(a)(1), (a)(2). Accordingly, we
grant appellant’s motion. Appellant’s brief is due on or before February 4, 2020.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 30, 2020